 Case 1:19-cv-00513-GZS Document 1 Filed 11/06/19 Page 1 of 12                PageID #: 1



                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE


JAMIE DESILETS,                    )
                                   )
              Plaintiff,           )
                                   )              COMPLAINT &
v.                                 )              DEMAND FOR JURY TRIAL
                                   )
UNITY COLLEGE,                     )
GARY ZANE, and                     )
KRISTOPHER MIVILLE,                )
                                   )
              Defendants.          )



                  COMPLAINT AND DEMAND FOR JURY TRIAL

       NOW COMES the Plaintiff, Jamie Desilets, by and through her undersigned

counsel, and, pursuant to F.R. Civ. P. 8, hereby complains against the Defendants as

follows:

                            PRELIMINARY STATEMENT

       1.     This is an action involving claims under Title IX of the Education

Amendments of 1972, 20 U.S.C. §§ 1681-1688 (hereinafter, “Title IX”) arising out of a

sexual assault, and for substantial and related claims for negligence under the state and

common laws of the State of Maine, all arising from Defendants’ actions and/or

omissions.

       2.     Plaintiff seeks damages in an amount reasonable in the circumstances, plus

interest and costs, as allowed by law.



                                         Page 1 of 12
 Case 1:19-cv-00513-GZS Document 1 Filed 11/06/19 Page 2 of 12                  PageID #: 2



                                      JURISDICTION

       3.      Subject matter jurisdiction of this Honorable Court respectfully invoked

pursuant to both 28 U.S.C. §§ 1331, 1334.

       4.      Supplemental jurisdiction of this Honorable Court over the Plaintiff’s state-

law claims that relate to, and form part of, the same case or controversy respectfully

invoked pursuant to 28 U.S.C. § 1332 and is founded on diversity of citizenship due to

the involvement of citizens of different states and the matter in controversy exceeding the

value of $75,000.00 exclusive of interest and costs.

                                            VENUE

       6.      Venue is proper pursuant to 28 U.S.C. § 1391 (a)(1) in that the Defendant

Unity College operates in this judicial district and is subject to this Court’s personal

jurisdiction, and the injury took place in this district.

                                          PARTIES

       7.      The Plaintiff, Jamie Desilets, is an individual and resident of North

Attleboro, County of Bristol, and Commonwealth of Massachusetts. At all relevant times,

Plaintiff was a student at Defendant Unity College, in Unity, County of Waldo, and State

of Maine.

       8.      Defendant Unity College, is a nonprofit Corporation (T13-B) private liberal

arts college incorporated in Maine, with its primary place of business in Unity, County of

Waldo, and State of Maine.

       9.      Defendant Unity College receives federal funding and financial assistance

within the meaning of 20 U.S.C. § 1681(a) and is otherwise subject to Title IX.

                                          Page 2 of 12
 Case 1:19-cv-00513-GZS Document 1 Filed 11/06/19 Page 3 of 12                 PageID #: 3



       10.    Defendant Gary Zane, at all relevant times, was employed by Defendant

Unity College as a Dean for Student Affairs and as its Title IX Coordinator.

       11.    Defendant Kristopher Miville, at all relevant times, was employed by

Defendant Unity College as a public safety officer.

       12.    At all relevant times, Defendant Zane and Defendant Miville were acting in

the course and scope of their employment at Defendant Unity College.

       13.    Under the doctrine of respondeat superior Defendant Unity College was

and is responsible for all actions of Defendant Gary Zane and Defendant Kristopher

Miville done while employed at Defendant Unity College.

                                          FACTS

       14.    On September 18, 2015, and/or the early morning hours of September 19,

2015, the Plaintiff, while incapacitated, was brought into TerraHaus, an on-campus

residence, by a fellow Unity College student.

       15.    This male student took the Plaintiff to his dorm room in TerraHaus, where

he sexually assaulted her.

       16.    On September 19, 2015, almost immediately after being sexually assaulted,

the Plaintiff fell two stories out of a window in the assailant’s room, landing on her back

on the ground below. The window is designed to open horizontally, like a door, and is

large enough for an adult to fit through. There are no railings, bars, or other safety

features to prevent a person from falling through the window.

       17.    On the morning of September 19, 2015, Defendant Kristopher Miville, a

Unity College security officer, came upon the Plaintiff, who was naked on the ground

                                        Page 3 of 12
 Case 1:19-cv-00513-GZS Document 1 Filed 11/06/19 Page 4 of 12                  PageID #: 4



outside of TerraHaus beneath the assailant’s window. When he asked the Plaintiff why

she was naked, she replied that she didn’t know. The Plaintiff reported that she had fallen

out of a window and that her back hurt.

       18.    Despite this, Defendant Miville took no steps to investigate why the

Plaintiff was naked on the ground, outside of a residence hall, where she did not live.

       19.    Defendant Miville took no measures to evaluate Plaintiff’s physical

condition, nor did he call an ambulance or any other medical professional to assist in

evaluating the Plaintiff’s condition.

       20.    Instead, Defendant Miville began to question the Plaintiff about whether

she had been drinking, how much she had to drink, and where she had been drinking.

Meanwhile, the assailant emerged from the residence hall with a pair of his own shorts

and the Plaintiff’s shirt, which he threw to the Plaintiff.

       21.    Defendant Miville and the assailant physically pulled the Plaintiff to her

feet and brought her back into the assailant’s residence hall, where she did not live, and

left her on a couch in the common area, dressed in a mixture of her own clothes and her

assailant’s clothes.

       22.    Later that day, the Plaintiff had a friend drive her to Waterville General

Hospital, where it was discovered that she had suffered two fractures to her lower spine.

The Plaintiff was immediately immobilized and was transferred by ambulance to Maine

Medical Center in Portland, Maine, for further treatment.

       23.    In addition to the treatment for her spinal fractures, the Plaintiff underwent

antibiotic therapy to treat a urinary tract infection that was causing her to urinate blood.

                                         Page 4 of 12
 Case 1:19-cv-00513-GZS Document 1 Filed 11/06/19 Page 5 of 12                  PageID #: 5



       24.    The Plaintiff was fitted with a TLSO (Thoraco-Lumbar-Sacral-Orthosis)

brace. This type of brace immobilizes the spine, covering the patient from the chest to

hips. On discharge, the Plaintiff was warned not to bend or twist at the waist. She was

also instructed not to sit for longer than twenty minutes at a time. Because of this, she

would not be able to return to Unity College for several months. She returned to

Massachusetts to recuperate at her parents’ home.

       25.    On September 23, 2015, the Plaintiff presented to Sturdy Memorial

Hospital in Attleboro, Massachusetts, and underwent a sexual assault evaluation.

       26.    The Plaintiff reported the sexual assault to the Title IX Coordinator,

Defendant Zane, on or about September 23, 2015.

       27.    Defendant Zane did not investigate the reported sexual assault, other than to

make a few brief telephone calls to the assailant and another male student.

       28.    Neither Defendant Zane nor anyone employed by or affiliated with Unity

College offered any interim safety measures to protect the Plaintiff following her report

of being sexually assaulted.

       29.    Neither Defendant Zane nor anyone employed by or affiliated with Unity

College offered to the Plaintiff any resources for emotional support or counseling.

       30.    Defendant Zane informed the Plaintiff that no further action would be taken

with respect to the Plaintiff’s complaint, describing it as a “he-said-she-said” situation.

       31.    The Plaintiff attempted to return to Unity College after her spinal fractures

had healed.



                                        Page 5 of 12
 Case 1:19-cv-00513-GZS Document 1 Filed 11/06/19 Page 6 of 12                  PageID #: 6



       32.     No one from Unity College or its Title IX office ever contacted the Plaintiff

regarding disciplinary proceedings, investigation of the sexual assault, protection of the

Plaintiff from any further interaction with her assailant, ensuring that the assailant would

not be in any of the Plaintiff’s courses, restraining the assailant’s proximity to the

Plaintiff, or any other measure to protect her safety.

       33. The Plaintiff repeatedly encountered her assailant on campus. As a result, she

developed extreme anxiety and experienced intrusive memories of the assault and of

falling from the second-floor window.

       34.     Unity College knew that it had a duty to investigate, accommodate, and

protect sexual assault victims, such as the Plaintiff, and to investigate and sanction those

responsible in a manner that addressed the harassment and prevented its recurrence.

       35.     Because no accommodations were made for the Plaintiff’s physical and

emotional safety upon her return to Unity College, she was unable to complete her

degree. She dropped out and moved back in to her parents’ home in Massachusetts.

                                         COUNT I
                        Violation of Title IX – 20 U.S.C. § 1681(a)

       36.     The Plaintiff repeats and re-alleges Paragraphs 1 through 35 above as if the

same were set forth fully herein.

       37.     Defendant Unity College and Defendant Zane had actual knowledge of the

plaintiff’s sexual assault.

       38.     Defendant Unity College and Defendant Zane’s responses to the assault

were clearly unreasonable in light of the known circumstances.


                                        Page 6 of 12
 Case 1:19-cv-00513-GZS Document 1 Filed 11/06/19 Page 7 of 12                   PageID #: 7



       39.    The sexual assault, the risks to Plaintiff’s safety, and the loss of her ability

to continue attending Defendant Unity College was so severe, pervasive, and objectively

offensive as to bar Plaintiff’s access to educational opportunities and benefits.

       40.    Plaintiff was subjected to the Defendant Unity College and Defendant

Zane’s deliberate indifference to known acts of sexual violence and harassment,

including, but not limited to:

              (a) Defendant Unity College and Defendant Zane’s deliberate decision not

              to investigate the sexual assault;

              (b) Defendant Unity College and Defendant Zane’s deliberate decision not

              to provide the plaintiff with safety measures and accommodations so that

              she could safely pursue her studies;

              (c) Defendant Unity College and Defendant Zane’s deliberate decisions not

              to comply with its own policies on Sexual Misconduct, Title IX, and sexual

              harassment, as well as the legal requirements of Title IX.

         41. Plaintiff was subjected to sexual assault, harassment, and discrimination

that were so severe, pervasive, and objectively offensive that she was denied access to

educational opportunities and benefits.

         42. For Plaintiff, Defendant Unity College became an intimidating, hostile,

offensive, and abusive school environment in violation of Title IX.

         43. As a result of Defendant Unity College and Defendant Zane’s deliberate

indifference, Plaintiff was forced to leave campus and lost her educational opportunities.



                                        Page 7 of 12
 Case 1:19-cv-00513-GZS Document 1 Filed 11/06/19 Page 8 of 12                PageID #: 8



        44. Because of Defendant Unity College and Defendant Zane’s deliberate

indifference, Plaintiff has suffered losses of educational opportunities and benefits, along

with injuries, damages and losses, including, but not limited to, lost future earnings and

loss of earning capacity; damage to and delays in her pursuit of higher education; and

fear, anxiety, trauma and severe emotional distress.

        WHEREFORE, the Plaintiff, Jamie Desilets, prays for judgement against the

Defendants awarding:

        (a) Damages in amounts to be established at trial, including, without limitation,

        reimbursement and prepayment for all of Plaintiff’s tuition and related expenses;

        payment of expenses incurred as a consequence of the sexual assault; damages

        for deprivation of equal access to the educational benefits and opportunities

        provided by Unity College; and damages for past, present and future emotional

        pain and suffering, ongoing severe mental anguish; loss of past, present, and

        future enjoyment of life; and past and present lost earnings and earning capacity;

        (b) Injunctive relief to be determined at trial requiring Unity to comply with

        federal law under Title IX;

        (c) Pre- and post-judgement interest;

        (d) Costs;

        (e) Attorney’s fees pursuant to 42 U.S.C. 1988(b); and

        (f) Such other and further relief as the Court may deem just and proper.




                                       Page 8 of 12
 Case 1:19-cv-00513-GZS Document 1 Filed 11/06/19 Page 9 of 12                    PageID #: 9



                                COUNT II
                 NEGLIGENT SUPERVISION/LACK OF SECURITY

       45.    The Plaintiff repeats and re-alleges Paragraphs 1 through 44 above as if the

same were set forth fully herein.

       46.    Defendant Unity College owes a duty of care to its students to ensure their

safety in campus residence halls.

       47.    Defendant Unity College provided inadequate supervision and/or security

in the residential halls to ensure its students’ safety in the residence halls.

       48.    The assault was a foreseeable, direct, and proximate result of Defendant

Unity College’s failure to exercise reasonable care in taking measures reasonably

necessary to ensure its students’ safety in its campus residence halls.

       49.    As a result of Defendant Unity College’s negligent failure to provide

supervision and/or security in its residence halls, Plaintiff suffered physical injuries and

severe emotional distress.

         WHEREFORE, the Plaintiff, Jamie Desilets, prays for judgment against the

Defendant in an amount reasonable under the circumstances, plus interest and costs as

allowed by law, and such other and further relief as the Court may deem just and proper.

                        COUNT III
DANGEROUS CONDITION OF PREMISES/NEGLIGENT FAILURE TO WARN

       50.    The Plaintiff repeats and re-alleges Paragraphs 1 through 49 above as if the

same were set forth fully herein.




                                         Page 9 of 12
Case 1:19-cv-00513-GZS Document 1 Filed 11/06/19 Page 10 of 12                 PageID #: 10



       51.    At all relevant times, Plaintiff was a lawful visitor to premises owned,

occupied and operated as a student residential hall (“premises”) by Defendant Unity

College.

       52.    At all relevant times, Defendant Unity College, and/or its employees,

servants, and/ or agents, were responsible for the ownership, occupation, management,

operation, supervision, condition, and control of said premises, which included the

window in TerraHaus, and owed Plaintiff a duty of care to maintain the premises and

windows in a safe and non-dangerous condition.

       53.    On September 19, 2015, Plaintiff sustained severe personal injuries when

she fell out the window in said premises and fell two stories to the ground below.

Plaintiff’s personal injuries were proximately caused by reason of the fact that said

premises and windows were in a dangerous and unsafe condition of which Defendant

Unity College was or should have been aware and Defendant Unity College negligently

failed to maintain the premises, including its windows, in a safe condition.

       54.    The premises and windows were unsafe because, among other reasons, the

size of the window and its ability to be opened like a door was such that Plaintiff could

and did fall out of the window to the ground below. Defendant Unity College created and

maintained an unsafe condition, failed to give any or adequate warning of the hazard to

the dormitory’s residents or visitors, and failed to take adequate precautions to prevent

falls from the window.




                                       Page 10 of 12
Case 1:19-cv-00513-GZS Document 1 Filed 11/06/19 Page 11 of 12                 PageID #: 11



       55.      The Plaintiff’s injuries were a reasonably foreseeable consequence of the

Defendant’s failure to maintain the premises in reasonably safe condition, and/or to warn

of a known danger.

       56.      As a direct and proximate result of Defendant’s failure to warn of a known

danger on its premises, Plaintiff suffered serious physical injuries, severe emotional

distress, and other damages.

            WHEREFORE, the Plaintiff, Jamie Desilets, prays for judgment against the

Defendant in an amount reasonable under the circumstances, plus interest and costs as

allowed by law, and such other and further relief as the Court may deem just and proper.

                                 COUNT IV
                NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

       57.      The Plaintiff repeats and re-alleges Paragraphs 1 through 56 above as if the

same were set forth fully herein.

       58.      Defendant Unity College was in a special relationship to the Plaintiff, who

was one of its students.

       59.      Defendant Kristopher Miville, as a Unity College security officer, was in a

special relationship to the Plaintiff, a Unity College student who was injured, had just

been sexually assaulted, and was in need of assistance.

       60.      Defendant Miville’s conduct, for which Defendant Unity College is

vicariously liable, was extreme, outrageous, and undertaken without regard as to whether

it would cause the Plaintiff to suffer humiliation, mental anguish, and emotional physical

distress.


                                        Page 11 of 12
Case 1:19-cv-00513-GZS Document 1 Filed 11/06/19 Page 12 of 12                PageID #: 12



       61.    As a direct and proximate result of the negligence of Defendant Miville, for

which Unity College is vicariously liable, the Plaintiff suffered severe emotional distress

and related physical symptoms, and other damages.

        WHEREFORE, the Plaintiff, Jamie Desilets, prays for judgment against the

Defendant in an amount reasonable under the circumstances, plus interest and costs as

allowed by law, and such other and further relief as the Court may deem just and proper.



Dated: November 5, 2019                          /s/ Leah M. Baldacci
                                                 Leah M. Baldacci, Esq. – Bar No. 5774
                                                 Caleb J. Gannon, Esq. – Bar No. 4445
                                                 Attorneys for Plaintiff
                                                 Lipman & Katz
                                                 P.O. Box 1051
                                                 5 Community Drive, Suite 3
                                                 Augusta, Maine 04332-1051
                                                 Tel: (207) 622-3711
                                                 Email: lbaldacci@lipmankatz.com
                                                         cgannon@lipmankatz.com




                                       Page 12 of 12
